UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7267



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAINE FRANCIS TEEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (CR-95-55-F, CA-98-132-4-F)


Submitted:   December 7, 2001             Decided:   January 16, 2002


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwaine Francis Teel, Appellant Pro Se. Yvonne Victoria Watford-
McKinney, Assistant United States Attorney, Raleigh, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwaine Francis Teel seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).    We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.   See United States v. Teel, Nos. CR-95-

55-F; CA-98-132-4-F (E.D.N.C. July 23, 2001).   We deny the motion

to authorize preparation of transcripts and production of docu-

ments.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2